DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on May 23, 2022 and wherein the Applicant has amended claims 7, 16, 19 and claims 4, 13, 20 previously cancelled claims.
In virtue of this communication, claims 1-3, 5-12, 14-19 are currently pending in this Office Action.
With respect to the rejection of claim 19 under 35 USC §112(a), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 1 of page 6 in Remarks filed on May 23, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claim 19 under 35 USC § 112(a), as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 6-7, 16, 19 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 2 of page 6 in Remarks filed on May 23, 2022, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 6-7, 16, 19 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan et al (US 20090238377 A1, hereinafter Ramakrishnan, IDS submitted on June 9, 2021) and in view of references Du et al (US 20160189730 A1, hereinafter Du) and Jeong et al (US 20090141908 A1, hereinafter Jeong).
Claim 1: Ramakrishnan teaches a system for speech enhancement (title and abstract, ln 1-11, a system in fig. 1 and an embodiment in figs. 8, 10), comprising: 
a time synchronization unit (including delay compensation 404, sampling Rate compensation unit 406, in fig. 8) configured to synchronize microphone signals sent from at least two microphones (compensating a natural delay td of the primary microphone signal from headset to the mobile device with respect to the secondary microphone signal collected at the mobile device, para [0037]; delay compensation, para [0060]; td is determined according to fig. 5; compensating data rate difference, para [0061], i.e. synchronization between the two microphone signals);
a source separation unit (including a portion of BSS 800, detailed as BSS 972 in fig. 10) configured to separate the synchronized microphone signals (separating the desired sound source from the undesired sound source, para [0080]) and output a separated speech signal, which corresponds to a speech source (including primary microphone signal with removed undesired source signal and outputted to the post processing 974 in fig. 10, para [0080]); and 
a noise reduction unit (including post processing 974 in fig. 10) including a feature extraction unit configured to extract a speech feature of the separated speech signal (a gain value derived and applied to each of frequency bin to enhance its voice quality and further remove ambient noise, para [0081]) and output a clean speech feature (achieving a higher level noise reduction and output a speech signal from the 976 to have higher level noise reduction, i.e., cleaner speech signal in fig. 10).
However, Ramakrishnan does not explicitly teach wherein the noise reduction unit also includes a neural network configured to receive the speech feature and does not explicitly teach wherein the time synchronization unit detects a distinct change in energy of each microphone signal to determine a starting point and aligns the starting points of the microphone signals sent from the at least two microphones.
Du teaches an analogous field of endeavor by disclosing (title and abstract, ln 1-10 and a system in fig. 6) and wherein a noise reduction unit is disclosed (including training stage, separation stage in fig. 6) including a feature extraction unit (including feature extracting module 403 in fig. 4A) configured to extract a speech feature of a mixture speech signal (received from a receiving module 402 in fig. 4A, as ; extracting a speech feature by the feature extracting module 403, para [0082]-[0083] and step 102 in fig. 1) and a neural network (including regression model in fig. 6, constructed by DNN, RNN, or CNN, para [0039]) configured to receive the speech feature (by receiving the extracted speech feature via the step 103 in fig. 1, para [0038]) and output a clean speech feature (output an estimated speech feature of a target speech signal, para [0038]-[0039]) for benefits of achieving performance improvement in speech recognition and separation by training and refining the neural network model, overcoming speech distortion (para [0004]-[0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the feature of the feature extraction unit configured to extract the speech feature of the mixture speech signal and the neural network  configured to receive the speech feature, as taught by Du, to the noise reduction unit including the feature extraction unit configured to extract a speech feature of the separated speech signal in the system for speech enhancement, as taught by Ramakrishnan, for the benefits discussed above.
However, the combination of Ramakrishnan and Du does not explicitly teach wherein the time synchronization unit detects a distinct change in energy of each microphone signal to determine a starting point and aligns the starting points of the microphone signals sent from the at least two microphones.
Jeong teaches an analogous field of endeavor by disclosing a system for voice recording (title and abstract, ln 1-15 and a system in fig. 2; including voice recording, para [0005]) and wherein a time synchronization unit is disclosed in the system (an element 250, microphones Mic1, Mic2, …, MicN in fig. 2 and details in figs. 3A-3C) and configured to synchronize microphone signals sent from at least two microphones (MIC 2111 …, 211N in fig. 2; time delay is measured as τ2- τ1, …, τN- τ1 through arrival time difference between microphone signals in the left side of fig. 3A), the time synchronization unit detects a distinct change in energy of each microphone signal to determine its starting point sent from the at least two microphones (each of microphone signals having a start point in fig. 3A, the starting points with start of sound wave occurring in fig. 3A, and a delay between arrival times of sound waves captured by the microphones, i.e., signal energy up from the zero for each of signals e1(t), e2(t), …, eN(t) in fig. 3A, left side and captured by the microphones) and aligns the starting points of the microphone signals (microphone signals are shifted for by e2(t- τ2+ τ1), …, eN(t- τN+ τ1) and synchronized to a start point of the e1(t) in fig. 3A aligning e2(t), …, eN(t) to the e1(t) in fig. 3A, right side, para [0072]-[0073]) for benefits of achieving an improvement in identifying sound source even though the sound source direction is the same direction as an interference noise source at a dedicated distance from the sound source (para [0007]-[0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the time synchronization unit and wherein the time synchronization unit detects the distinct change in the energy of each microphone signal to determine its starting point and aligns the starting points of the microphone signals sent from the at least two microphones, as taught by Jeong, to the time synchronization unit in the system for speech enhancement, as taught by the combination of Ramakrishnan and Du, for the benefits discussed above.
Claim 10 has been analyzed and rejected according to claim 1 above and the combination of Ramakrishnan, Du, and Jeong further teaches mapping the speech feature to a clean speech feature by a neural network (Ramakrishnan, outputting the speech signal from the 976 to have higher level noise reduction, i.e., clean speech and Du, acquiring a target speech signal based on the extract speech feature and the discussion in claim 1 above, i.e., mapping an input feature to an output feature).
Claim 3: the combination of Ramakrishnan, Du, and Jeong further teaches, according to claim 1 above, wherein one of the at least two microphones is provided in a portable device (Ramakrishnan, e.g., the primary microphone 106 on the headset and the secondary microphone 108 on the mobile device in fig. 1, para [0029]; and Jeong, mobile phone application, para [0005]). 
Claim 6: the combination of Ramakrishnan, Du, and Jeong further teaches, according to claim 1 above, a resample module (Ramakrishnan, sampling rate compensation 406 in fig. 8) for resampling at least one of the microphone signals before or after synchronization of the microphone signals (Ramakrishnan, after delay compensation 404, compensating sample slipping for data rate difference between the two microphone signals, para [0061]).
Claim 7: the combination of Ramakrishnan, Du, and Jeong further teaches, according to claims 1, 19 above, wherein a model in the neural network is determined in advance (Du, pre-trained in fig. 2) by: 
acquiring a set of training data (Du, acquiring a set of training data at step 201 in fig. 2); 
extracting a speech feature of the training data (Du, extract a speech feature of the training data at step 202 in fig. 2);
determining a set of initiation parameters for the neural network (Du, determining a set of initiation parameters for the regression model at step 204 in fig. 2; the regression model constructed by DNN, etc., para [0039]); and 
training iteratively a set of parameters of the neural network according to the speech feature of training data and the set of initiation parameters (Du, training iteratively the parameters according to the speech feature and the model initiating parameters at step 205 in fig. 2). 
Claim 8: the combination of Ramakrishnan, Du, and Jeong further teaches, according to claim 1 above, wherein the neural network is a supervised deep neural network (Du, model parameters can be fine-tuned in a supervised way, para [0069]; each RBM can be stacked for the supervised training in next step, para [0072]). 
Claim 12 has been analyzed and rejected according to claims 10, 3 above.
Claim 15 has been analyzed and rejected according to claims 10, 6 above.
Claim 16 has been analyzed and rejected according to claims 10, 7 above.
Claim 17 has been analyzed and rejected according to claims 10, 8 above.

Claims 2, 9, 11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan (above) and in view of references Du (above), Jeong (above), and Nishiwaki (JP 2008020872 A).
Claim 2: the combination of Ramakrishnan, Du, and Jeong further teaches, according to claim 1 above, wherein the time synchronization unit, the source separation unit, and the noise reduction unit are included in a device (e.g., mobile communication device MCD 104 executing a method of fig. 2, para [0048]). 
However, the combination of Ramakrishnan, Du, and Jeong does not explicitly teach that the mobile communication device MCD is a head unit of a vehicle. 
Nishiwaki teaches an analogous field of endeavor by disclosing a system for speech enhancement (title and abstract, ln 1-6 and fig. 1) and wherein a head unit of a vehicle is disclosed (dashboard 5 in figs. 1-2) and a processor is disclosed to perform sound source separation from the mixed audible signals (collected by microphones 4-7 into a driver voice signal S in fig. 1 and abstract) including a source separation unit (S14-S15 in fig. 4) and a noise reduction unit (S17-S21 in fig. 4, specifying which microphone is responding to the driver’s voice, para [0022]) for benefits of achieving an application of accurate speech recognition in vehicle for automation (para [0002]-[0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the head unit of the vehicle for speech enhancement, as taught by Nishiwaki, to the system for the speech enhancement, as taught by the combination of Ramakrishnan, Du, and Jeong, for the benefits discussed above.
However, the combination of Ramakrishnan, Du, Jeong, and Nishiwaki does not explicitly teach wherein the system including the time synchronization unit, the source separation unit, and the noise reduction unit, are included in the head unit of the vehicle.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention that placing the system for speech enhancement including variety of processing units in the head unit of the vehicle, seat back, or other portion would be a matter of designer’s choice, for example, placing the system in the head unit of the vehicle or attaching to the head unit of the vehicle for benefits of utilizing the given power supply provided by the vehicle, flexible arrangement of the system by attachment manner, and easier for a driver or passenger to operate (e.g., US 20140277650 A1 by Zurek et al, docking station 106 for receiving driver’s speech and within or mounted on the dashboard of a vehicle, para [0018]).
Claim 9 has been analyzed and rejected according to claims 1-2 above, and the combination of Ramakrishnan, Du, Jeong, and Nishiwaki further teaches, a head unit of a vehicle (Nishiwaki, a dashboard 5 in a vehicle with microphones 4-7 in fig. 2) and wherein the time synchronization unit, the source separation unit, and the noise reduction unit are included in the head unit (Nishiwaki, speech separation processing unit 2, a speech recognition processing unit 3, and a navigation operation control unit 9 are included in the dashboard 5 in figs. 1-2, and wherein the navigation operation control unit inherently functions as time synchronization unit for synchronized to and report a real Greenwich time clock).
However, the combination of Ramakrishnan, Du, Jeong, and Nishiwaki does not explicitly teach wherein the portable device is synchronized with the head unit.
The Official Notice has been taken as an Admitted Prior Art APA because the applicant failed to traverse the examiner’s assertion of official notice applied in the previous office action, as set forth in the previous office action, that a portable device is synchronized to a vehicle through a head unit is notoriously well-known in the art before the effective filing date of the claimed invention for benefits of obtaining convenient controls to the vehicle via the mobile phone, data exchange, and sharing the resources between the vehicle and the mobile phone (e.g., US 20160050694 A1, mobile device synchronized with the vehicle head unit, para [0045]; US 20150138045 A1, synchronizing mobile phone with a vehicle head unit for displaying buttons and controllers, para [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the portable device is synchronized with the head unit of the vehicle, as taught by the well-known in the art, to the head unit including the time synchronization unit, the source separation unit, and the noise reduction unit in the system, as taught by the combination of Ramakrishnan, Du, Jeong, and Nishiwaki for the benefits discussed above.
Claim 11 has been analyzed and rejected according to claims 10, 2 above.
Claim 18 has been analyzed and rejected according to claims 12, 9 above.
Claim 19 has been analyzed and rejected according to claims 1 and the combination of Ramakrishnan, Du, Jeong, and Nishiwaki further teaches 
acquire, at a head unit on a vehicle (Nishiwaki, the dashboard with the microphone 5 in the vehicle in fig. 2), a set of training data (Du, acquiring a set of training data at step 201 in fig. 2);
detect an energy of each of the microphone signals from at least one microphone on the head unit and a microphone on the mobile device (Jeong, each of microphone signals having a start point in fig. 3A, the starting points with start of sound wave occurring in fig. 3A, i.e., signal energy away from the zero inherently for pointing the start point for each e1(t), e2(t), …, eN(t) in fig. 3A, left side and the discussion in claim 1 above, and Nishiwaki, the microphone 5 deposited on the dash board, and microphone 6 is door microphone, para 12); 
define a starting point for each of the microphone signals by detecting a distinct change in energy of the signals form each microphone (Jeong, MIC 2111 …, 211N in fig. 2; time delay is measured as τ2- τ1, …, τN- τ1 in fig. 3A; microphone signals are shifted for by e2(t- τ2+ τ1), …,, eN(t- τN+ τ1) for alignment in fig. 3A, and thus, starting point for each of the microphone signals is inherency for determining the time delay τ2- τ1, …, τN- τ1 in fig. 3A);
align the starting points of the microphone signal from the at least one microphone on the head unit and the microphone signal from the microphone on the mobile device (Jeong, aligning e2(t), …, eN(t) to the e1(t) in fig. 3A, right side, para [0072]-[0073], and Nishiwaki, the microphone 5 deposited on the dash board, and microphone 6 is door microphone, para 12);
extract a speech feature of the training data (Du, extract a speech feature of the training data at step 202 in fig. 2);
determine a set of initiation parameters for the neural network (Du, determining a set of initiation parameters for the regression model at step 204 in fig. 2; the regression model constructed by DNN, etc., para [0039]); and 
iteratively train the parameters of the neural network according to the speech feature of training data and the initiation parameters (Du, training iteratively the parameters according to the speech feature and the model initiating parameters at step 205 in fig. 2). 

Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan (above) and in view of references Du (above), Jeong (above), and Jourjine (above).
Claim 5: the combination of Ramakrishnan, Du, and Jeong teaches all the elements of claim 5, including the source separation unit (discussion in claim 1 above), according to claim 1 above, except wherein the source separation unit is configured to perform a clustering algorithm multiple times to obtain a plurality of clustering results and select a best result from the plurality of clustering results.
Jourjine teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-11 and figs. 8-9) and wherein a clustering algorithm (cluster estimates via a cluster by mapping frequency components of x1(ω) corresponds to a nearest map between x1(ω)/x2(ω) and a cluster, including a step 4 in fig. 9, col 12, ln 39-47, etc.) is disclosed to be performed multiple times (iteratively at steps 1-7) to obtain a plurality of clustering results (estimates of the original sources to be overlapped, col 12, ln 47-52) and select a best result from the plurality of clustering results (the overlapping estimates of the original sources are multiplied by a weighting window and summed to yield the C final source estimates, col 12, ln 52-55) for benefits of achieving an effective sound source separation even though the number sound sources is more than the number of pickup devices (col 4, ln 38-42) with less assumptions to the audio signal (col 1, ln 58-66) and less computation complexity (col 2, ln 44-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the function of the time synchronization unit and wherein the source separation unit is configured to perform the clustering algorithm multiple times to obtain the plurality of clustering results and select the best result from the plurality of clustering results, as taught by Jourjine, to the time synchronization unit in the system, as taught by the combination of Ramakrishnan, Du, and Jeong, for the benefits discussed above.
Claim 14 has been analyzed and rejected according to claims 10, 5 above.

Response to Arguments

Applicant's arguments filed on May 23, 2022 have been fully considered but they are not persuasive. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly meet the claimed limitations.
With respect to the prior art rejection of claim 1 under 35 U.S.C. 103(a), the applicant argued that Jeong’s “sound source direction is calculated using a delay value measured in advance” and thus, “not dependent upon detecting a distinct change in energy of the microphone signals” (paragraph 1 of page 7 in Remarks filed on May 23, 2022); Jeong’s “distance” is irrespective of the magnitude “A” of the microphone signal by arguing “FIGS. 3A-3C and paragraph [0034] of Jeong, “e” denotes an input signal, “E” denotes the microphone output signal, and “A” is the amplitude of the signal. “A” is described in Jeong to be a magnitude of the signal. By using the calculated sound source direction, the distance calculator calculates the sound source distance, which is irrespective of the magnitude of the microphone signal” (paragraphs 2-3 of page 7 in Remarks filed on May 23, 2022); and therefore, Jeong’s “calculating a distance” and “direction calculation” are “not based on determining starting points by identifying the energy change of the microphone signals. But is instead … based on a delay value measured in advance” (paragraph 4 of page 7 in Remarks filed on May 23, 2022); Jeong’s “distance that are independent from the magnitude of the signals. See also paragraph [0042] … [0044]” (paragraph 5 of page 7 and paragraph 1 of page 8 in Remarks filed on May 23, 2022); and Jeong teaches “determining starting points by using direction/distance functions that calculate direction/distance independently from a magnitude of the sound … irrespective of the magnitude of the sound source signal” (paragraphs 2-3 of page 8 in Remarks filed on May 23, 2022); Jeong teaches “the sound source distances are determined using a conversion table that includes results stored in … which does not include the magnitude in its calculation …” (paragraph 4 of page 8 in Remarks filed on May 23, 2022).
In response to the argument above, the Office respectfully disagrees because (1) claim 1 recites “a time synchronization unit configured to synchronize microphone signals …, the time synchronization unit detects a distinct change in energy of each microphone signal to determine a starting point and aligns the starting points of microphone signals …” with no recitation of detecting distance and detecting direction of the sound source as the Applicant argued above, (2) Jeong clearly disclosed a synchronization technique in the direction determination procedure (para [0071]-[0077], which has nothing to do with distance determination procedure) and wherein the synchronization technique comprising synchronizing microphone signals (fig. 3B, by controlling the delay values of the left side of fig. 3A, para [0073]) by using a delay value that is predetermined through a starting point of each of the microphone signals (a delay between arrival times of sound waves e1 …, eN which are microphone signals in left side of fig. 3A, copied and circled fig. 3 below) and starting point is determined by identifying distinct change in energy of each microphone signal (the delay between arrival times of sound waves e1 …, eN, i.e., an energy change of the sound wave detected by each of the microphones at different time 310 in the left side of fig. 3A) and aligning the starting points of microphone signals (via microphone signal processing through delay unit 3311 … 331N in fig. 3B and thus, the signal alignment is in the right side of fig. 3A, para [0074]), which is essentially consistent with the argued and claimed features “the time synchronization unit detects a distinct change in energy of each microphone signal to determine a starting point and aligns the starting points of micropone signals sent from the at least two microphones”, etc., above and thus, the argument above is not persuasive. 

    PNG
    media_image1.png
    495
    545
    media_image1.png
    Greyscale

The Applicant emphasized that “time delay” is predetermined in advance, which is indeed predetermined with respect to the alignment in fig. 3B, and the right side of fig. 3A after the alignment and predetermined through the left side of fig. 3A as discussed above. The Applicant further argued about sound source direction search by Jeong’s “direction calculator searches for a sound source signal while changing an angle of all surrounding directions …” and however, which is not part of the claimed subject matter and no influence of the delay time between the arrival of sound wave captured by the microphones through “between arrival times of sound waves” cited above and thus, irrelevant to the claimed subject matter. The Applicant further indicated Jeong’s parameter “A” in microphone output signals (through distance calculator 230 and signal filter 240), which is also irrelevant to performance of direction calculation (250 in fig. 2) and thus, no influence to the determination of time delay and no relevance to the claimed subject matter above at all.
Therefore, the prior art rejection of claim 1 under 35 U.S.C. 103(a) is maintained. For the at least similar reasons described above, the prior art rejection of other independent claims 10, 19 and dependent claims 2-3, 5-9, 11-12, 14-18 is also maintained.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line nu3mbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654